DETAILED ACTION
This action is in response to the amendment filed 08/17/2022 for application 16/029,389. Claims 1, 7, and 19 have been amended. Claims 25 and 26 are new. Claims 1, 3-7, 9-12, 19, and 21-26 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
data element configured to output... in claim 1
embedding element configured to map… in claim 1
backend element configured to perform model training… in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-12, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis et al. ("US 7117187 B2", hereinafter "Agrafiotis") in view of Abadi et al. ("TensorFlow: A System for Large-Scale Machine Learning", cited by Applicant in the IDS filed 12/23/2021, hereinafter "Abadi").

Regarding claim 1, Agrafiotis teaches A data processing system, comprising: 
a control component; and 
a plurality of computing subcomponents coupled to the control component, (COL. 20 line 16 - Computer programs (also called computer control logic) are stored in main memory and/or secondary storage devices 2210. Computer programs can also be received via communications interface 2222. Such computer programs, when executed, enable the computer 2202 to perform the features of the present invention as discussed herein. In particular, the computer programs, when executed, enable the processor 2204 to perform the features of the present invention. Accordingly, such computer programs represent controllers of the computer 2202.) wherein at least one of the plurality of computing subcomponents comprises at least one data element, at least one embedding element, and at least one backend element, and the plurality of computing subcomponents processes sample subsets of a sample data set under instruction of a processing procedure in the control component, (FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and for the at least one of the plurality of computing subcomponents: 
the at least one data element is configured to output one or more sample subsets of the sample data set in sequence to the at least one embedding element based on the processing procedure in the control component; (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) 
the at least one embedding element is configured to map sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi-dimensional sample subset, and to output the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where the parameters of the perceptron neural network are mapping parameters) and 
the at least one backend element is configured to perform model training on the multi-dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
However fails to explicitly teach establish communication with other embedding elements in the plurality of computing subcomponents; and synchronize a mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component
Abadi teaches establish communication with other embedding elements in the plurality of computing subcomponents (“TensorFlow allows vertices to represent computations that own or update mutable state. Edges carry tensors (multi-dimensional arrays) between nodes, and TensorFlow transparently inserts the appropriate communication between distributed subcomputations. By unifying the computation and state management in a single programming model, TensorFlow allows programmers to experiment with different parallelization schemes that, for example, offload computation onto the servers that hold the shared state to reduce the amount of network traffic.” [pg. 265, § 1 Introduction, ¶3]); and 
synchronize the mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component (“Though we originally designed TensorFlow for asynchronous training, we have begun experimenting with synchronous methods. The TensorFlow graph enables users to change how parameters are read and written when training a model, and we implement three alternatives. In the asynchronous case (Figure 5(a)), each worker reads the current values of parameters when each step begins, and applies its gradient to the (possibly different) current values at the end: this approach ensures high utilization, but the individual steps use stale parameter values, making each step less effective. We implement the synchronous version using queues (§3.1) to coordinate execution: a blocking queue acts as a barrier to ensure that all workers read the same parameter values, and a per-variable queue accumulates gradient updates from all workers in order to apply them atomically. The simple synchronous version (Figure 5(b)) accumulates updates from all workers before applying them, but slow workers limit overall throughput.” [pg. 274, § 4.4 Synchronous replica coordination, ¶2; See Figure 5(b)/(c)])
	Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]

Regarding claim 3, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Agrafiotis teaches wherein the at least one backend element is further configured to perform model training on the multi-dimensional sample subset to obtain a gradient vector and to feed back the gradient vector; and the at least one embedding element is further configured to receive the gradient vector fed back by the at least one backend element and to update the mapping parameter of the multi- dimensional sample subset according to the gradient vector. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)

Regarding claim 4, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Agrafiotis teaches wherein the sample subsets of the sample data set processed by the plurality of computing subcomponents constitute a universal set of the sample data set. (COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)

Regarding claim 5, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Agrafiotis teaches wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein. Note: Col 20, line 44-59 implies user interactions with the system.) 

Regarding claim 6, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Abadi teaches wherein the model stored in the at least one backend element comprises a deep learning framework TensorFlow (“TensorFlow uses a unified dataflow graph to represent both the computation in an algorithm and the state on which the algorithm operates.” [pg. 265, § 1 Introduction, ¶3]).
Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]

Regarding claim 7, Agrafiotis teaches A data processing method, comprising: 
coupling a control component to one or more computing subcomponents comprising at least one data element, at least one embedding element, and at least one backend element; (FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and 
processing, by the one or more computing subcomponents, sample subsets of a sample data set under instruction of a processing procedure in the control component, wherein the processing further comprises: outputting, by the at least one data element, one or more sample subsets of the sample data set in sequence to the at least one embedding element based on the processing procedure in the control component; (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) 
mapping, by the at least one embedding element, sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi- dimensional sample subset; outputting, by the at least one embedding element, the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where the parameters of the perceptron neural network are mapping parameters)
and performing, by the at least one backend element, model training on the multi- dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
However fails to explicitly teach establishing communication with other embedding elements in the plurality of computing subcomponents; and synchronizing a mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component
Abadi teaches establishing communication with other embedding elements in the plurality of computing subcomponents (“TensorFlow allows vertices to represent computations that own or update mutable state. Edges carry tensors (multi-dimensional arrays) between nodes, and TensorFlow transparently inserts the appropriate communication between distributed subcomputations. By unifying the computation and state management in a single programming model, TensorFlow allows programmers to experiment with different parallelization schemes that, for example, offload computation onto the servers that hold the shared state to reduce the amount of network traffic.” [pg. 265, § 1 Introduction, ¶3]); and 
synchronizing the mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component (“Though we originally designed TensorFlow for asynchronous training, we have begun experimenting with synchronous methods. The TensorFlow graph enables users to change how parameters are read and written when training a model, and we implement three alternatives. In the asynchronous case (Figure 5(a)), each worker reads the current values of parameters when each step begins, and applies its gradient to the (possibly different) current values at the end: this approach ensures high utilization, but the individual steps use stale parameter values, making each step less effective. We implement the synchronous version using queues (§3.1) to coordinate execution: a blocking queue acts as a barrier to ensure that all workers read the same parameter values, and a per-variable queue accumulates gradient updates from all workers in order to apply them atomically. The simple synchronous version (Figure 5(b)) accumulates updates from all workers before applying them, but slow workers limit overall throughput.” [pg. 274, § 4.4 Synchronous replica coordination, ¶2; See Figure 5(b)/(c)])
	Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]

Regarding claim 9, Agrafiotis/Abadi teaches The data processing method according to claim 7, where Agrafiotis teaches further comprising: performing, by the at least one backend element, model training on the multi-dimensional sample subset to obtain a gradient vector, and feeding back the gradient vector; and receiving, by the at least one embedding element, the gradient vector fed back by the at least one backend element, and updating the mapping parameter of the multi-dimensional sample subset according to the gradient vector. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)   

Regarding claim 10, Agrafiotis/Abadi teaches The data processing method according to claim 7, where Agrafiotis teaches wherein the sample subsets of the sample data set processed by the plurality of computing subcomponents constitute a universal set of the sample data set. (COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)

Regarding claim 11, Agrafiotis/Abadi teaches The data processing method according to claim 7, where Agrafiotis teaches wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein. Note: Col 20, line 44-59 implies user interactions with the system.)

Regarding claim 12, Agrafiotis/Abadi teaches The data processing method according to claim 7, where Abadi teaches wherein the model stored in the at least one backend element comprises a deep learning framework TensorFlow (“TensorFlow uses a unified dataflow graph to represent both the computation in an algorithm and the state on which the algorithm operates.” [pg. 265, § 1 Introduction, ¶3]).
Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]

Regarding claim 19, Agrafiotis teaches A non-transitory computer-readable storage medium storing a set of instructions that is executable by one or more processors of an electronic device to cause the electronic device to perform a method comprising: coupling a control component to one or more computing subcomponents comprising at least one data element, at least one embedding element, and at least one backend element; (COL. 19 line 65 - The computer 2202 can also include a communications interface 2222. Communications interface 2222 allows software and data to be transferred between computer 2202 and external devices.  Examples of communications interface 2222 include, but are not limited to a modem, a network interface (such as an Ethernet card), a communications port, a PCMCIA slot and card, etc.  FIG 15. 1506 sample points selection module (data element) 1508 Non-linear mapping module (embedding element) 1510 Non-linear function module (backend element)  COL. 20 line 30 - The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein.) and 
processing, by the one or more computing subcomponents, sample subsets of a sample data set under instruction of a processing procedure in the control component, wherein the processing further comprises: outputting, by the at least one data element, one or more sample subsets of the sample data set in sequence to the at least one embedding element based on the processing procedure in the control component (COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) 
mapping, by the at least one embedding element, sample data in the sample subset to a multi-dimensional space based on a mapping parameter to obtain a multi- dimensional sample subset; outputting, by the at least one embedding element, the multi-dimensional sample subset to the at least one backend element; (COL. 16 line 38 - The sample of points 1505 is provided to the non-linear mapping module 1508. The non-linear mapping module 1508 maps the n-dimensional sample points 1507 to an m-dimensional space, as described in Step 1406. The m-dimensional points 1509 are optionally provided to the output device 1512, for display, printing, storage, etc. & COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion. Where the parameters of the perceptron neural network are mapping parameters) and 
performing, by the at least one backend element, model training on the multi- dimensional sample subset according to a model stored in the at least one backend element. (COL. 17 line 41 - When the non-linear function module 1510 includes self learning or training systems, such as multi-layer neural networks, the non-linear function(s) determining module 1518 represents the training of the self-learning system and the non-linear function implementation module 1520 represents operation of the self-learning system in a feed-forward (predictive) manner.)
However fails to explicitly teach establishing communication with other embedding elements in the plurality of computing subcomponents; and synchronizing a mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component
Abadi teaches establishing communication with other embedding elements in the plurality of computing subcomponents (“TensorFlow allows vertices to represent computations that own or update mutable state. Edges carry tensors (multi-dimensional arrays) between nodes, and TensorFlow transparently inserts the appropriate communication between distributed subcomputations. By unifying the computation and state management in a single programming model, TensorFlow allows programmers to experiment with different parallelization schemes that, for example, offload computation onto the servers that hold the shared state to reduce the amount of network traffic.” [pg. 265, § 1 Introduction, ¶3]); and 
synchronizing the mapping parameter of the multi-dimensional sample subset between the embedding elements of the computing subcomponents according to instruction of the processing procedure in the control component (“Though we originally designed TensorFlow for asynchronous training, we have begun experimenting with synchronous methods. The TensorFlow graph enables users to change how parameters are read and written when training a model, and we implement three alternatives. In the asynchronous case (Figure 5(a)), each worker reads the current values of parameters when each step begins, and applies its gradient to the (possibly different) current values at the end: this approach ensures high utilization, but the individual steps use stale parameter values, making each step less effective. We implement the synchronous version using queues (§3.1) to coordinate execution: a blocking queue acts as a barrier to ensure that all workers read the same parameter values, and a per-variable queue accumulates gradient updates from all workers in order to apply them atomically. The simple synchronous version (Figure 5(b)) accumulates updates from all workers before applying them, but slow workers limit overall throughput.” [pg. 274, § 4.4 Synchronous replica coordination, ¶2; See Figure 5(b)/(c)])
	Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]


Regarding claim 21, Agrafiotis/Abadi teaches The non-transitory computer-readable storage medium of claim.19, where Agrafiotis teaches wherein the method further comprises: performing, by the at least one backend element, model training on the multi-dimensional sample subset to obtain a gradient vector, and feeding back the gradient vector; and receiving, by the at least one embedding element, the gradient vector fed back by the backend element, and updating the mapping parameter of the multi-dimensional sample subset according to the gradient vector. (COL.8 Line 7 Our approach is to employ an algorithm to multi-dimensionally scale a small random sample which reflects the overall structure of the data, and then “learn' the underlying non-linear transform using a multi-layer perceptron trained with the back-propagation algorithm.  Once trained, the neural network can be used in a feed forward manner to project the remaining members of the population as well as new, unseen samples with minimal distortion.  Back propagation denotes gradient to update the parameters of the perceptron neural network, i.e. the mapping parameter.)   

Regarding claim 22, Agrafiotis/Abadi teaches The non-transitory computer-readable storage medium of claim 19, where Agrafiotis teaches wherein the sample subsets of the sample data set processed by the plurality of computing subcomponents constitute a universal set of the sample data set. (COL. 9 line 52 - Once the networks were trained, the entire data set of 2,630 points was presented to each one, and 100 new sets of 2-D coordinates were obtained.  To simplify the notation, we will refer to each of these 100 subsets and all of its associated data as a separate “run”.)

Regarding claim 23, Agrafiotis/Abadi teaches teaches The non-transitory computer-readable storage medium of claim 19, where Agrafiotis teaches wherein the processing procedure in the control component is a user-defined processing procedure. (COL. 20 line 26 - In an embodiment where the invention is implemented in whole or in part, using Software, the Software can be stored in a computer program product and loaded into computer 2202 using removable storage drive 2214, hard drive 2212, and/or communications interface 2222. The control logic (software), when executed by the processor 2204, causes the processor 2204 to perform the functions of the invention as described herein. Note: Col 20, line 44-59 implies user interactions with the system.)

Regarding claim 24, Agrafiotis/Abadi teaches The non-transitory computer-readable storage medium of claim 19, where Abadi teaches wherein the model stored in the at least one backend element comprises a deep learning framework TensorFlow (“TensorFlow uses a unified dataflow graph to represent both the computation in an algorithm and the state on which the algorithm operates.” [pg. 265, § 1 Introduction, ¶3]).
Afgrafiotis and Abadi are both in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’ teachings to implement the TensorFlow framework of Abadi. One would have been motivated to make this modification in order to reduce the amount of network traffic and improve the overall efficiency of the system. [pg. 265, § 1 Introduction, ¶3, Abadi]

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis in view of Abadi and further in view of Fung et al. ("Data Selection for Support Vector Machine Classifiers", hereinafter "Fung").

Regarding claim 25, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Agrafiotis further teaches wherein the at least one data element is configured to output one or more sample subsets of the sample data set to the at least one embedding element (“COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) 
However Agrafiotis/Abadi fails to explicitly teach on a condition that the sample data in a sample subset is linearly inseparable.
Fung teaches on a condition that the sample data in a sample subset is linearly inseparable (“If the classes are linearly inseparable then the two planes bound the two classes with a “soft margin” (i.e. bound approximately with some error) determined by the nonnegative error variable” [pg. 65, § 2. The Linear Support Vector Machine, ¶3; See Figure 2 discloses further discloses linearly inseparable data.])
Afgrafiotis, Abadi, and Fung are all in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi discloses TensorFlow, a deep learning framework for large scale environments. Fung teaches a data selection method using SVM classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Agrafiotis’/Abadi’s teachings to find linearly inseparable data points as taught by Fung. One would have been motivated to make this modification in order to eliminate redundant data points. [pg. 64, §1. Introduction, ¶2, Fung]
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Agrafiotis in view of Abadi and further in view of Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems", hereinafter "Abadi2").

	Regarding claim 26, Agrafiotis/Abadi teaches The data processing system according to claim 1, where Agrafiotis further teaches wherein the at least one data element is configured to output one or more sample subsets of the sample data set to the at least one backend element (“COL. 9 line 43 - For each sample size, n, 100 different random subsets of n points were extracted from the original 3-dimensional object, and were independently mapped using our "classical non-linear mapping algorithm. COL. 16 line 32 - The system 1502 includes a multi-dimensional storage or data generation device 1504, a sample points selection module 1506, a non-linear mapping module 1508, a non-linear function module 1510, and an output device 1512, which can be, for example, a display, a printer, a storage device, etc.) 
However Agrafiotis/Abadi do not go into details of outputting one or sample subsets according to an attribute of sample data in a sample subset as determined by the processing procedure in the control component.
	Abadi2 teaches wherein the at least one data element is configured to output one or more sample subsets of the sample data set to the at least one backend element according to an attribute of sample data in a sample subset as determined by the processing procedure in the control component (“An operation has a name and represents an abstract computation (e.g., “matrix multiply”, or “add”). An operation can have attributes, and all attributes must be provided or inferred at graph-construction time in order to instantiate a node to perform the operation. One common use of attributes is to make operations polymorphic over different tensor element types (e.g., add of two tensors of type float versus add of two tensors of type int32).” [pg. 2, § Operations and Kernels, ¶1; See also, pg. 3, § Sessions, ¶1: “The other primary operation supported by the session interface is Run, which takes a set of output names that need to be computed, as well as an optional set of tensors to be fed into the graph in place of certain outputs of nodes. Using the arguments to Run, the TensorFlow implementation can compute the transitive closure of all nodes that must be executed in order to compute the outputs that were requested, and can then arrange to execute the appropriate nodes in an order that respects their dependencies (as described in more detail in 3.1).”)]).
Afgrafiotis, Abadi, and Abadi2 are all in the same field of endeavor of machine learning and thus are analogous. Afgrafiotis discloses a method for mapping multi-dimensional data. Abadi and Abadi2 discloses TensorFlow, a deep learning framework for large scale environments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Afgrafiotis’/Abadi teachings to output a subset of data based off an attribute as taught by Abadi2’s teachings. One would have been motivated to make this modification in order to create a flexible system for training algorithms for deep learning models. [Abstract, Abadi2]


Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.

Regarding the Interpretation under 35 U.S.C. §112(f):
Applicant’s arguments regarding the interpretation under 112(f) has been considered but are not persuasive. The terms “data element”, “embedding element”, and “backend element” are all generic placeholders. The claim as currently recited does not appear to recite any definite structure for these elements. The words of the claims would not be understood by a person of ordinary skill in the art to have a sufficiently definite meaning as the name for the structure (See MPEP §2181(I)). If applicant no longer wants these terms to be interpreted under 112(f), examiner suggests to amend the claim to add the corresponding structure from the specification such as the processor (paragraph 0009). Therefore, the interpretation under 112(f) will be maintained. 

Regarding the 35 U.S.C. § 103 Rejection:
Applicant’s arguments regarding the prior of Abadi failing to teach the “mapping parameter” recited in the claims has been considered but are not persuasive. The prior art of Agrafiotis is relied upon to teach this “mapping parameter” (i.e. parameters of the perceptron neural network corresponds to the mapping parameter). Abadi is relied upon to teach the synchronization of the mapping parameter between the embedding elements of the computing subcomponents. Applicant argues that the workers in Abadi do not communicate the parameter values with each other, however examiner respectfully disagrees. Abadi appears to teach communication between distributed subcomputations thus it is implicit that the workers can communicate between each other (see pg. 265, § 1 Introduction, ¶3). Furthermore, the claim language for “synchronize the mapping parameter…between the embedding elements of the computing subcomponents…” under BRI is open-ended and does not require the step to have communication between the embedding elements in order to perform the synchronizing. Abadi explicitly teaches synchronizing parameter values between the workers during training (See §4.4, pg. 274). Therefore, applicant’s arguments are not persuasive. 

New Claims 25 and 26 are taught by the newly presented arts of Fung and Abadi2. Please see the updated 103 rejection above.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122